Order unanimously reversed, without costs, and 'matter remitted to Court of Claims for further proceedings in accordance with the following memorandum: Claimant commenced an action for false imprisonment, contending that the State had not given him credit for jail time to which he was entitled and which would have made him eligible for good behavior, permitting his release on March 14, 1975, one year before he was actually released. In furtherance of this claim, claimant made a motion under CPLR 3120 directing defendant to disclose his prison file which had been considered by the Time Allowance Committee pursuant to 7 NYCRR 261.3 (a). Defendant asserts that claimant’s file contains various documents, some of which are potentially confidential such as letters from counsel’s office to the Department of Correction that are covered by the attorney-client privilege and claimant’s presentence reports which may be confidential under CPL 390.50. Under the circumstances, we direct the Court of Claims to examine the claimant’s file in camera to determine what parts of it claimant is entitled to examine and copy and what parts of it are confidential (see Matter of Weaver v Waterville Knitting Mills, 78 AD2d 574). (Appeal from order of Court of Claims—discovery.) Present—Simons, J. P., Hancock, Jr., Callahan, Doerr and Moule, JJ.